1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   KEITH McCRAY,                   )                    Case No.: 1:19-cv-00612-LJO-SAB (PC)
                                     )
12              Plaintiff,           )
                                     )                    FINDINGS AND RECOMMENDATION
13           v.                                           RECOMMENDING DISMISSAL OF ACTION
                                     )                    FOR FAILURE TO COMPLY WITH A COURT
14                                   )                    ORDER, FAILURE TO PROSECUTE, AND
     CALIFORNIA DEPARTMENT OF
                                     )                    FAILURE TO STATE A COGNIZABLE CLAIM
     CORRECTIONS AND REHABILITATION,
15                                   )                    FOR RELIEF
     et al.,                         )
16                                   )                    [ECF No. 5]
                Defendants.          )
17                                   )
18           Plaintiff Keith McCray is appearing pro se in and in forma pauperis this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20           On May 22, 2019, the Court found that Plaintiff failed to state any claims for relief, granted
21   Plaintiff thirty days to file an amended complaint, and denied his request for appointment of counsel,
22   without prejudice. More than thirty days have since passed, and Plaintiff has not complied with or
23   otherwise responded to the Court’s order. As a result, there is no pleading on file which sets forth any
24   claims upon which relief may be granted.
25           The Court has the inherent power to control its docket and may, in the exercise of that power,
26   impose sanctions where appropriate, including dismissal of the action. Bautista v. Los Angeles Cnty.,
27   216 F.3d 837, 841 (9th Cir. 2000). In determining whether to dismiss an action, the Court must weigh
28   “(1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to manage its docket;
                                                           1
1    (3) the risk of prejudice to the defendants; (4) the public policy favoring disposition of cases on their

2    merits; and (5) the availability of less drastic sanctions.” In re Phenylpropanolamine (PPA) Prod. Liab.

3    Litig., 460 F.3d 1217, 1226 (9th Cir. 2006) (internal quotations and citations omitted). These factors

4    guide a court in deciding what to do, and are not conditions that must be met in order for a court to take

5    action. Id. (citation omitted).

6             Based on Plaintiff’s failure to comply with or otherwise respond to the Court’s order, the Court

7    is left with no alternative but to dismiss the action for failure to prosecute. Id. This action can proceed

8    no further without Plaintiff’s cooperation and compliance with the order at issue, and the action cannot

9    simply remain idle on the Court’s docket, unprosecuted.             Id.   Accordingly, it is HEREBY

10   RECOMMENDED this action be DISMISSED, for failure to obey a court order, failure to prosecute,

11   and for failure to state a cognizable claim for relief.

12            This Findings and Recommendation will be submitted to the United States District Judge

13   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14) days

14   after being served with this Findings and Recommendation, Plaintiff may file written objections with

15   the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

16   Recommendation.” Plaintiff is advised that failure to file objections within the specified time may

17   result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)

18   (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

19
20   IT IS SO ORDERED.

21   Dated:     July 3, 2019
22                                                        UNITED STATES MAGISTRATE JUDGE

23
24
25
26
27
28

                                                           2
